DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jones et al. (US 2015/0242548 A1, hereinafter Jones).
With regards to claim 1, Jones discloses a processor-in-the loop (PIL) system (FIGS. 1A-9) for testing a control system, comprising: 
a simulation computer; (simulation system 100) 
on the simulation computer, a software-based real-time hub comprising memory (at least memory 104) and a timing engine; (at least PLCs 106, 114, and 116) 
an input and output (I/O) interface emulation (I/O emulation, see Paragraphs [0029]-[0059]) providing a communication link with the software-based real-time hub and adapted for communicatively coupling with the control system to provide a real-time I/O network for the control system; (see Paragraphs [0029]-[0059])  and 
a simulator, (simulation system 106, 108, 110, 112, 114, 116, 118, 120, and 122) in communication with the software-based real-time hub, simulating operations of a system controllable 

With regards to claim 2, Jones discloses the PIL system of claim 1, wherein the I/O interface to the software-based real-time hub appears to the control system to be a communications link to the system controllable by the control system.  (Paragraph [0047]: “A slot is a device such as a communications module or signal board. A subslot is the bank of I/O in that device.”)

With regards to claim 3, Jones discloses the PIL system of claim 1, wherein the timing set by the timing engine is a time interval or step and wherein the time interval or step is a default value or is user-definable.  (Paragraph [0098]: “In one embodiment, the simulated input signal may include…a step…”)

With regards to claim 4, Jones discloses the PIL system of claim 3, wherein the time interval or step is determined on an ongoing basis by the timing engine and is used by the software-based real-time hub to trigger and track the communications to and from the control system and the simulator.  (Paragraph [0098]: “In one embodiment, the simulated input signal may include…a step, linear, non-linear or other function based pattern or combination thereof.”)

With regards to claim 5, Jones discloses the PIL system of claim 1, wherein the timing is dynamically updated by the timing engine querying processor speed to determine an amount of cycles 

With regards to claim 6, Jones discloses the PIL system of claim 1, wherein the software-based real-time hub provides the I/O interface with direct memory access (DMA) to access the data stored in the memory.  (Paragraph [0083]: “Herein, the phrase "coupled with" is defined to mean directly connected to or indirectly connected through one or more intermediate components. Such intermediate components may include both hardware and software based components.”)

With regards to claim 7, Jones discloses the PIL system of claim 1, further comprising a simulation graphical user interface (GUI) and a simulation interface communicatively linking the simulation GUI with the memory, wherein the software-based real-time hub provides DMA to the simulation interface to provide the simulation GUI with the data stored in the memory, whereby the simulation GUI has access to control signals generated by the control system and data generated by the simulator in response to the control signals.  (Paragraph [0123]: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface…”)

With regards to claim 8, Jones discloses the PIL system of claim 1, further comprising a simulation control and forcing console or GUI communicatively linked to the software-based real-time 

With regards to claim 9, Jones discloses the PIL system of claim 1, wherein the simulator comprises a plurality of modular components for simulating subsystem or elements of the system controllable by the control system and wherein each of the plurality of modular components is separately pluggable and unpluggable to the software-based real-time hub.  (Paragraph [0002]: “The input/output arrangements may be built into a simple PLC, or the PLC may have external I/O modules, which may be referred to as "signal modules," attached to a computer network that plugs into the PLC.”)

With regards to claim 10, Jones discloses a processor-in-the loop (PIL) system for testing a control system, comprising: 
a hub; (at least processor 102/402 of system 100) 
an input and output (1/O) interface (I/O emulation, see Paragraphs [0029]-[0059])  to the hub communicatively coupling the control system to the hub; (See FIG. 1) 
a simulator, (simulation system 106, 108, 110, 112, 114, 116, 118, 120, and 122) in communication with the hub, simulating operations of a system controllable by the control system, wherein the hub controls timing of data transfer between the simulator and control system, and wherein the timing emulates a real-time network connection between the control system and the 

With regards to claim 11, Jones discloses the PIL system of claim 10, wherein the timing is set by a timing engine of the hub by querying processor speed to determine an amount of cycles to count, first performing a cycle count to determine a first waiting period and then triggering a read signal to each connector controlled by the hub, and second performing a cycle count to determine a second waiting period and then triggering a write signal to each connector controlled by the hub.  (Paragraph [0098]: “In one embodiment, the simulated input signal may include…a step, linear, non-linear or other function based pattern or combination thereof.”)

With regards to claim 12, Jones discloses the PIL system of claim 10, wherein the hub provides the I/O interface with direct memory access (DMA) to access a data structure provided in memory accessible by the hub.  (Paragraph [0083]: “Herein, the phrase "coupled with" is defined to mean directly connected to or indirectly connected through one or more intermediate components. Such intermediate components may include both hardware and software based components.”)

With regards to claim 13, Jones discloses the PIL system of claim 10, further comprising a simulation graphical user interface (GUI) and a simulation interface of the hub communicatively linking the simulation GUI with the hub, wherein the hub provides DMA to the simulation interface to provide the simulation GUI with access to the data structure, whereby the simulation GUI has access to all data processed by the hub.  (Paragraph [0123]: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface…”)

With regards to claim 14, Jones discloses the PIL system of claim 10, further comprising a simulation control and forcing console or GUI communicatively linked to the hub and operable to access the data structure based on the timing and to provide forcing input to modify operations of the simulator to control testing of the control system.  (Paragraph [0123]: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface…”)

With regards to claim 15, Jones discloses the PIL system of claim 10, wherein the simulator comprises a plurality of modular components for simulating subsystem or elements of the system controllable by the control system and wherein each of the plurality of modular components is separately pluggable and unpluggable to the hub. (Paragraph [0002]: “The input/output arrangements may be built into a simple PLC, or the PLC may have external I/O modules, which may be referred to as "signal modules," attached to a computer network that plugs into the PLC.”)

With regards to claim 22, Jones discloses a processor-in-the loop (PIL) system for testing a control system, comprising: 
a timing engine; (at least PLCs 106, 114, and 116 of system 100)
an input and output (I/O) interface emulation (I/O emulation, see Paragraphs [0029]-[0059]) providing a communication link with a real- time hub and adapted for communicatively coupling with the control system to provide a real-time I/O network for the control system; (See FIG. 1) and 
a simulator, (simulation system 106, 108, 110, 112, 114, 116, 118, 120, and 122) in communication with the real-time hub, simulating operations of a system controllable by the control system, wherein the real-time hub controls communications between the simulator and control system by storing data and transmitting the data with timing controlled by the 

With regards to claim 23, Jones discloses the PIL system of claim 22, further comprising a simulation control and forcing console or GUI communicatively linked to the real-time hub and operable to receive the data stored in the memory based on the timing and to provide forcing input to modify operations of the simulator to control testing of the control system.   (Paragraph [0123]: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface…”)

With regards to claim 24, Jones discloses the PIL system of claim 22, wherein the I/O interface to the real-time hub appears to the control system to be a communications link to the system controllable by the control system.  (See at least FIG. 1 and Paragraph [0116]: “One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit.”)

With regards to claim 25, Jones discloses the PIL system of claim 22, wherein the timing set by the timing engine is a time interval or step and wherein the time interval or step is a default value or is user-definable and wherein the time interval or step is determined on an ongoing basis by the timing engine and is used by the real-time hub to trigger and track the communications to and from the control system and the simulator.  (Paragraph [0098]: “In one embodiment, the simulated input signal may include…a step, linear, non-linear or other function based pattern or combination thereof.”)

With regards to claim 26, Jones discloses the PIL system of claim 22, further comprising a simulation graphical user interface (GUI) and a simulation interface communicatively linking the simulation GUI with the memory, wherein the real-time hub provides DMA to the simulation interface to provide the simulation GUI with the data stored in the memory, whereby the simulation GUI has access to control signals generated by the control system and data generated by the simulator in response to the control signals.  (Paragraph [0123]: “Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front end component, e.g., a client computer having a graphical user interface…”)

With regards to claim 27, Jones discloses the PIL system of claim 22, wherein the simulator comprises a plurality of modular components for simulating subsystem or elements of the system controllable by the control system and wherein each of the plurality of modular components is separately pluggable and unpluggable to the real-time hub. (Paragraph [0002]: “The input/output arrangements may be built into a simple PLC, or the PLC may have external I/O modules, which may be referred to as "signal modules," attached to a computer network that plugs into the PLC.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812